 1   STEVEN N. BERGER, SBA #009613
     ENGELMAN BERGER, P.C.
 2    3636 NORTH CENTRAL AVENUE, SUITE 700
             PHOENIX, ARIZONA 85012
                  _____________
 3                  Ph: (602) 271-9090
                   Fax: (602) 222-4999
 4               Email: snb@eblawyers.com
                     _____________
 5   Attorneys for Equity Holders
 6                               IN THE UNITED STATES BANKRUPTCY COURT
 7                                          FOR THE DISTRICT OF ARIZONA
 8       In re                                                 Chapter 11 Proceeding
 9       ARCTIC CATERING, INC.                                 Case No. 2:18-bk-13118-EPB
10                            Debtor.
11

12                        NOTICE OF APPEARANCE AND REQUEST FOR NOTICE
13   TO: The Clerk of the United States Bankruptcy Court, Debtor, attorneys of record and all
         parties-in-interest:
14

15             PLEASE TAKE NOTICE that Equity Holders in Arctic Catering, Inc., being A.P.
16   MacMillan; I.E. MacMillan; MacMillan Revocable Trust c/o Frederick and Lynn MacMillan;
17   Randolf and Joann MacMillan; Jerry and Sandra Cox; and David Gonzales (collectively, the
18   “Equity Holders”), hereby enter their appearance through counsel, undersigned, in accordance
19   with Federal Rules of Bankruptcy Procedure 2002, 9007, and 9010, and 11 U.S.C. §§ 102(1)
20   and 342, and request that all notices given or required to be given in this matter and all papers
21   served or required to be served in this matter also be given to and served upon the following:
22
                                                     Steven N. Berger
23                                               ENGELMAN BERGER, P.C.
24
                                            3636 North Central Avenue, Suite 700
                                                  Phoenix, Arizona 85012
25                                                 snb@eblawyers.com

26

27



     {0005922.0001/00931537.DOCX / }
Case 2:18-bk-13118-EPB                 Doc 58 Filed 11/20/18 Entered 11/20/18 16:57:25      Desc
                                        Main Document    Page 1 of 3
                                                                1
                                                                              PLEASE TAKE FURTHER NOTICE that the foregoing request includes not
                                                                2
                                                                    only notice and papers referred to in the Bankruptcy Rules specified above, but also
                                                                3
                                                                    includes, without limitation, orders and notice of any application, motion, petition,
                                                                4
                                                                    pleading, request, complaint disclosure document of any kind, any conference, hearing
                                                                5
                                                                    or demand, whether formal or informal, whether written or oral, and whether
                                                                6
                                                                    transmitted or conveyed by mail, courier service, telephone, facsimile transmission,
                                                                7
                                                                    telegraph, telex or otherwise, which affect or seek to affect in any way any rights or
                                                                8
                                                                    interests of the Equity Holders.
                                                                9
                                                               10             This Notice of Appearance and Request for Service of papers shall not be deemed or
                                                                    construed to be a waiver of the rights of the Equity Holders: (i) to have final orders in non-
                        3636 North Central Avenue, Suite 700




                                                               11
ENGELMAN BERGER, P.C.




                                                               12   core matters entered only after de novo review by a Bankruptcy Court Judge, (ii) to trial by
                              Phoenix, Arizona 85012




                                                               13   jury in any proceeding so triable in this matter or any case, controversy, or proceeding related

                                                               14   to this matter, (iii) to request remand of any causes of action or claims removed to the

                                                               15   Bankruptcy Court, (iv) to have the Bankruptcy Court withdraw the reference in any matters

                                                               16   subject to mandatory or discretionary withdrawal, or (v) to exercise any other rights, claims,

                                                               17   actions, setoffs, or recoupments to which they may be entitled, in law or in equity, all of

                                                               18   which rights, claims, actions, defenses, setoffs, and recoupments are expressly reserved.

                                                               19             DATED this 20th day of November, 2018.

                                                               20                                                    ENGELMAN BERGER, P.C.
                                                               21                                                    By   /s/ Steven N. Berger #009613
                                                                                                                          Steven N. Berger
                                                               22                                                         3636 N. Central Avenue, Suite 700
                                                                                                                          Phoenix, Arizona 85012
                                                               23                                                         Attorneys for Equity Holders
                                                               24

                                                               25

                                                               26   COPY   of the foregoing e-mailed this
                                                                    20th day of November, 2018, to:
                                                               27


                                                                    {0005922.0001/00931537.DOCX / }
                                                                                                                         2
                                                               Case 2:18-bk-13118-EPB                 Doc 58 Filed 11/20/18 Entered 11/20/18 16:57:25   Desc
                                                                                                       Main Document    Page 2 of 3
                                                                1   Grant L. Cartwright
                                                                    Andrew A. Harnisch
                                                                2   MAY POTENZA BARAN & GILLESPIE, PC
                                                                    Email: gcartwright@maypotenza.com
                                                                3   Email: aharnisch@maypotenza.com
                                                                    Attorneys for Debtor
                                                                4
                                                                    Larry L. Watson
                                                                5   UNITED STATES TRUSTEE'S OFFICE
                                                                    Email: larry.watson@usdoj.gov
                                                                6

                                                                7   Carolyn J. Johnsen
                                                                    DICKINSON WRIGHT PLLC
                                                                8   Email: cjjohnsen@dickinsonwright.com
                                                                    Attorneys for Liquid Capital Exchange, Inc.
                                                                9
                                                               10   Kevin J. Blakley
                                                                    GAMMAGE & BURNHAM, P.L.C
                        3636 North Central Avenue, Suite 700




                                                               11
ENGELMAN BERGER, P.C.




                                                                    Email: kblakley@gblaw.com
                                                                    Attorneys for Food Services of America
                                                               12
                              Phoenix, Arizona 85012




                                                               13   /s/ Cynthia Nesselrode
                                                               14

                                                               15

                                                               16

                                                               17

                                                               18

                                                               19

                                                               20

                                                               21

                                                               22

                                                               23

                                                               24

                                                               25

                                                               26
                                                               27


                                                                    {0005922.0001/00931537.DOCX / }
                                                                                                                         3
                                                               Case 2:18-bk-13118-EPB                 Doc 58 Filed 11/20/18 Entered 11/20/18 16:57:25   Desc
                                                                                                       Main Document    Page 3 of 3
